3. Myanmar (Burma)
The next item is the debate on six motions for resolutions concerning Burma.
author. - (DE) Mr President, 10 December 2006 was International Human Rights Day. In many countries, this was not a holiday but a day for mourning. This is the case in Burma, for instance, where brutal attacks, killings and slave labour are the order of the day. Hundreds of thousands of people have been driven away or have fled in the face of rioting. For the first time in 18 years, there were changes in the government with a change of personnel in the armed forces. However, the Junta chief, General Than Shwe, remained, along with his deputy, Maung Aye. The EU established that gross human rights violations are still taking place. Just recently, Burmese people were forced to construct police stations and buildings for the military against their will. Workers had to walk like human tracker dogs through minefields. This perfidious slave labour should not be tolerated. The International Red Cross also experienced a worsening of the situation. It was prohibited from carrying out further work. It had to withdraw from its regional offices, leaving the population without medical supplies.
Essentially, aid for the Burmese people must come from outside, but this aid must reach the people directly, without falling into the hands of the powers that be. In Burma, around 30% of the children are malnourished whilst at the same time, the country is the second largest opium producer. Many thousands are political prisoners and the Sakharov prize winner, Mrs Aung San Suu Kyi, has been under house arrest for the last 16 years. Large ethnic groups have been oppressed and any opposition nipped in the bud.
We call on China and other countries to finally discontinue aid for the military Junta and to participate in international measures designed to bring about positive changes in Burma. Action taken by the ASEAN countries against those in power is an important and necessary step. Burma needs a road map to democracy in order to institutionalise human rights and to adopt a convention which introduces steps for the introduction of democracy. Commissioner, the EU must become much more active and perhaps even impose sanctions to bring the violence to an end.
author. - (NL) Mr President, countries governed by leaders whose power is derived, not from their electorate, but from their machinery of violence can be extremely attractive to foreign investors, who capitalise on low wages, bad working conditions and a population that has no scope for protesting. Moreover, free movements that want to protect nature and the environment from short-sighted decisions aimed at increasing short-term industrial profits have no means of functioning there. If their main goal is to keep the costs of their companies down and to derive benefit from this within the international market, then Burma has for many years been the right place for them to be, and it was international support from the likes of them that enabled the military regime to weather domestic protests in its early years.
Since a number of major companies withdrew from Burma under pressure from protests in their home lands, things have been quiet; the regime accepts the low standard of living and the criticism from outside as inevitable, without making any changes. Election results are still ignored; the leader of the opposition is still in jail, and minority peoples are oppressed and driven away, as they have always been.
International aid organisations are being sabotaged. This regime cannot even attract a political following for itself and now serves no purpose other than its own preservation. This regime in Burma will be able to survive unnecessarily long if its neighbouring countries do not isolate it, if the arms supplies are not stopped and if the European Union does not emphatically demand that economic sanctions be adhered to. Since the resolution supports the measures which my group has been demanding for years, we are happy to support it.
Mr President, ladies and gentlemen, I spoke here on the situation in Burma a little over a year ago. Even then, the words repression, ruling military junta and disregard for human rights occurred frequently in what I had to say.
Sadly, the situation has not changed. Burma is still making no effort to get power exercised more democratically. Moreover, the State Peace and Development Council (SPDC) has closed several International Red Cross offices, making that organisation's humanitarian work impossible. The authorities there are preventing non-governmental organisations from working properly, causing many of them to leave.
We are also unable to understand why India is providing military aid. Does that country not proclaim itself to be the world's largest democracy? It is utter nonsense and we condemn it. India cannot be unaware that such military aid will be used to repress ethnic groups and political opponents.
I think the United Nations Security Council should take strong measures against Burma, condemning this illegitimate regime and calling for the restoration of democracy.
I would also like to underline my confidence in the positive influence the other ASEAN countries may have: in seeking greater integration they are in my opinion playing a not insignificant role in relation to human rights.
I wish that China and India would play a similar role in future so that the Burmese regime will move towards democracy.
author. - Mr President, Commissioner, in recent years Burma has regularly been on the EU's human rights agenda. For good reason, too, since the Burmese authorities continue to subject their citizens to gross human rights violations, including forced labour, persecution of political opponents and forced relocation.
A glaring example of the anachronistically deficient attitude exhibited by the profoundly irrational Burmese military regime is the fact that the National League for Democracy (NLD) leader, Nobel Peace Prize laureate and Sakharov Prize winner, Aung San Suu Kyi, has been under house arrest for the last ten years, despite an overwhelming international outcry. While the Burmese population suffers exhaustively through malnutrition and disease, the Burmese Government has thought it wise to embark on persecution of Red Cross representatives across the country.
In considering how to make such a totalitarian governing body understand our resolve to protect the human rights of the Burmese people, we are of the opinion that targeted sanctions, focused on economic income revenue to the junta, must be implemented. Furthermore, we call upon countries that continue to supply Burma with weapons to cease to do so. Additionally, we expect the UN Security Council to adopt a binding strict resolution on Burma. We hope that, eventually, the blinded military dictators of Burma will finally see the light of sense and democracy and hand over power to a civilian-elected government.
author. - Mr President, those of us active in these human rights debates will recognise the subject of this one with depressing familiarity. The situation in Burma is getting worse not better, as colleagues have said, and I echo everything that has been said thus far.
In our view this motion could have been better. However, there is one provision I would highlight and that is the paragraph recognising that the sanctions against the regime in force are not hitting the target and on occasion not being observed at all. The Council must ensure that all our Member States are observing the sanctions we have agreed and, if not, name and shame those falling down. We must put pressure on our international partners to put pressure on the Burmese Government itself.
Paragraph 9 states that we want to see the sanctions widened, but we must always target them against the specific individuals in the regime and avoid doing harm to the people of Burma, because the suffering of the people must be our main concern, not our distaste for the democratic standards of the regime itself. That is where this motion really could be better.
We wanted to see an explicit recognition of the 8 December briefing by the International Crisis Group and I shall quote the opening line: 'With growing signs of a humanitarian crisis in-the-making in Myanmar, the international community needs to get beyond debates about the country's highly repressive political system.'
Caught in the middle of the grand geopolitics along with the people of Burma are the NGOs active on the ground trying to ameliorate the situation for the citizens of that unhappy country. We must in all our efforts remember that we must not undermine their independence, their efforts or ability to help the people. The recent closure of five Red Cross centres, an organisation that prides itself on its impartiality and integrity, is a desperate act by the Burmese Government, but one that was carried out because of a suspicion that the NGOs are too close to western policy. We must in all our actions on this ensure that we do not cut down their scope for manoeuvre.
Therefore, in welcoming and supporting this resolution, my Group would also sound a note of caution that the people on the ground trying to help those most affected by the situation must not have their freedom of movement curtailed by our actions.
on behalf of the PPE-DE Group. - (DE) Mr President, a brutal, totalitarian military dictatorship, corrupt rulers, the opium trade, expulsions (at the moment, we have over half a million internal exiles) and the suppression of many peoples, not least the Karen. All this characterises the sad situation which has existed in Burma for more than 40 years. There are, however, two new developments to which we must turn our attention.
Firstly, the ASEAN countries have finally decided on following a harder line, which we can only encourage and support. At last, the ASEAN countries are fulfilling their obligations and starting to exert pressure on Burma. Secondly, it is regrettable that Indians have allowed themselves to become more and more entangled in bad company with these military rulers. We are appealing to the world's largest democracy, namely India, to take its democratic responsibility seriously and, together with ASEAN and the European Union, to support democracy and rule of law in Burma and not become chums with one of the world's most evil regimes.
on behalf of the PSE Group. - (PL) Mr President, a year and a half has passed since the latest resolution of the European Parliament condemning the infringement of human rights in Myanmar. Unfortunately nothing has changed since then. The military regime that has ruled the country for forty years openly ignores the recommendations of the international community. Opposition politicians are imprisoned and tortured. Forced labour and the use of child soldiers are part of daily life.
The complete collapse of the education and health system is cause for concern. The death rates for malaria, TB and AIDS is rocketing, while the regime bans the activities of non-governmental organisations and has closed the headquarters of the International Red Cross.
Also worthy of condemnation are the acts of aggression and forced displacement of ethnic minorities that have affected more than eighty thousand people this year alone. If we do not provide financial assistance, pro-democracy and human rights organisations in Myanmar will be condemned to failure. At the moment it seems that the only way to force the regime in Myanmar to introduce changes in favour of democracy are economic sanctions backed by a UN Security Council resolution.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, like the other European institutions and like your Parliament, the Commission is very concerned at the situation in Burma. It is exactly 15 years since the European Parliament awarded Mrs Aung San Suu Kyi the Sakharov Prize. We deplore the fact that the political process in that country has been completely paralysed since then. It is true that, like other developing countries, the Burmese authorities are faced with considerable challenges - guaranteeing national unity, political stability, speeding up the country's economic and social development - but that does not prevent the establishment of a legitimate civilian government.
The present government has said many times that the military authority would be replaced by a legitimate, elected regime based on the road map for Burma, but we are still at the stage of promises. It is for all of us, observers and international backers, inconceivable that a transition to a legitimate and democratically elected regime should take place without dialogue. Such a dialogue must bring together government and political players. It must include Burma's many ethnic minorities and bring an end to the fighting in the areas where those minorities live.
In the same way, political transition is inconceivable so long as the present regime's political opponents are in prison or deprived of their liberty, as is still the case of Mrs Aung San Suu Kyi and more than 1 000 of the regime's opponents. The vision of a democratic and prosperous Burma also assumes respect for human rights. Such respect is cruelly lacking. Despite the existence of a civil society, the exercise of basic rights is far from guaranteed: intimidation, arbitrary arrest, imprisonment of civilians for exercising their civic rights, and restrictions of individual liberties are continuing. Members of political parties are under constant surveillance by the security services. Part of the population is being exploited by the army, which is using them as forced labour. It goes without saying that the restrictions imposed on the International Committee of the Red Cross, as you rightly said, are intolerable: there are few signs that the government is undertaking to remedy the matter.
What is the European Union's position on all this, ladies and gentlemen? The Universal Declaration of Human Rights and the Charter of the International Labour Organisation are our benchmarks. The European common position imposes restrictions on visas and investment. On the trade front, Burma no longer enjoys the preferential trade arrangements conferred by the system of generalised preferences. For all that, the very nature of the Burmese regime makes the Burmese population highly vulnerable to poverty and disease. For that reason, the Commission has decided to increase its assistance appreciably from 2007, especially in the fields of health and education. The Global Fund To Fight AIDS, Tuberculosis and Malaria, under the aegis of the United Nations and cofinanced by the Commission, should enable those three diseases to be combated more effectively.
In that country's particular context, any programme calls for vigilance and commitment. The programmes financed by the Community, to the tune of around EUR 24 million, are being implemented by UN agencies and international NGOs. The Commission has also set up a decentralised cooperation programme to support civil society. Moreover, the Commission is by far the largest donor to Burmese refugees in Thailand.
In critical dialogue with the government, the Commission will not cease reminding the Burmese authorities of their responsibilities. The transition in Burma must respect human rights. The admirable struggle of Mrs Aung San Suu Kyi, the European Parliament's Sakharov Prize laureate, reminds us of that every day.
Mr President, may I say on my personal behalf that I have particularly appreciated these debates on human rights, especially the debate on Burma. I would really like to assure Parliament that the Commission will be showing the utmost vigilance and the utmost determination in doing all it possibly can to bring to an end the situation currently prevailing in that country.
(Applause)
The debate is closed.
The vote will take place after the debates, that is in a moment.